DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites “wherein the silica coupling agent comprises consists of 3,3’-bis(triethoxysilylpropyl)disulfide” which renders the scope of the claim confusing given that it is unclear which transitional phrase is being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-21, 25-26, 28-32, 37, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Durel et al (US 2005/0004297, hereafter Durel ‘297) in view of the STN Search Report (see pages attached to previous Office Action) and Matsuura et al (US 4,512,962)

Regarding claim 17, Durel ‘297 discloses a method of preparing a rubber composition ([0330]-[0333]). The method comprises blending in a preparatory mixing step silica, a coupling 
Attention is directed to Table 1 Composition C-2 which discloses the process comprising the mixing of 75 parts SBR(1) with a glass transition temperature (Tg) of -29 ºC and BR(2) with a Tg of -106 ºC ([0502]). The average Tg for this combination of SBR and BR is determined to be -48.25 ºC (determined as -0.75*25 – 0.25*106) and is therefore outside the scope of the range recited in the present claims, i.e. -60 ºC or less. However, Composition C-2 of the reference is but one example and the reference discloses that the SBR can have a Tg range of between -20 and -55 ºC ([0172]). Thus, based on 75 parts SBR with a Tg range of -20 to -55 ºC and 25 parts BR with a Tg value of -106 ºC, the average Tg range of the SBR and BR is determined to be -28 to -67.75 ºC, overlapping the recited range of -55.2 ºC or less.
In Composition C-2 of the reference the process further comprises in the preparatory mixing step the mixing of silica and carbon black filler, and the coupling agent TESPT, i.e. bis(3-triethoxysilylpropyl)tetrasulfide ([0508]). While the TESPT is outside the scope of the silane coupling agents recited in the instant claims, Paragraph [0308] discloses other silane coupling agents that can be used including TESPD, i.e. bis(triethoxysilylpropyl) disulphide. As evidenced by the STN Search Report, bis(triethoxysilylpropyl)disulfide is commonly known in the art as 3,3’-bis(triethoxysilylpropyl)disulfide. 
Composition C-2 of the reference further discloses carbon black in the amount of 6 phr, within the recited range of 5 to 100 phr. It is noted that Composition C-2 utilizes 75 phr of dry SBR with 18 wt. % aromatic oil ([0502]). Thus, the example of the reference discloses the mixing of oil in the disclosed process.  Composition C-2 further discloses the use of diphenyl guanidine in the amount of 2 phr, within the recited range of about 1 to about 10 phr.

	Furthermore, from the disclosure in the reference it is clear that the only ingredients used to couple the silica filler to the rubber is the silane coupling agent. While the reference does not disclose that the only ingredient used to catalyze the reaction between the coupling agent and the rubber is ingredient (v), i.e. the guanidine-based compound, given that the reference discloses the use of diphenyl guanidine which is added in the first non-productive phrase, it is clear that the diphenyl guanidine is necessarily the only ingredient used to catalyze the reaction between the silica coupling agent and the rubber as recited in the present claims.
The final mixing step, i.e. productive step, includes the addition of a vulcanization system based on sulfur and a primary vulcanization accelerator as well as vulcanization activators such as zinc oxide ([0336] and [0343]). Composition C-2 in Table 1 discloses N-cyclohexyl-2-benzothaizyl sulfonamide as the accelerator ([0502]). As evidenced by Matsuura et al N-cyclohexyl-2-benzothaizyl sulfonamide is a sulfur donating agent. Accordingly, the reference discloses that the final mixing step as comprising the addition of a sulfur curative, i.e. element sulfur and a sulfur donating compound. Table C-2 discloses the use of 2.5 phr zinc oxide, identical to that claimed.
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation 

Regarding claim 18, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses diphenyl guanidine in the amount of 2 phr, within the recited range of about 1 to about 3 phr.

Regarding claim 19, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the silane coupling agent is 3,3’-bis(triethoxysilylpropyl)disulfide.

Regarding claim 20, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses a combination of SBR and BR.

Regarding claim 21, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the silane coupling agent is 3,3’-bis(triethoxysilylpropyl)disulfide.

Regarding claim 25, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Durel ‘297 discloses that the temperature of the preparatory mixing stage is between 130 to 180 ºC, overlapping the recited range of about 140 to 190 ºC ([0332]). Accordingly, it is clear that the reference discloses that a preparatory mixing step containing the diphenyl guanidine is mixed as recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 26, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses diphenyl guanidine, which as evidenced by the STN Search Report is commonly known as 1,3-diphenylguanidine.

Regarding claim 28, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Composition C-2 in Durel ‘297 comprises 80 phr silica, within the recited range of 5 to 80 phr.

STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses carbon black in the amount of 6 phr, within the recited range of 5 to 30 phr.

Regarding claim 30, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses carbon black in the amount of 6 phr. The amount of silica in Composition C-2 of the reference is 80 phr. Thus, ratio of silica to carbon black is 80 : 6 or 13.33 : 1, which is outside the scope of the present claims. However, Composition C-2 is but one embodiment and Paragraph [0135] discloses carbon black in the amount of between 2 and 20 phr. Thus, the reference discloses a ratio of silica to carbon black of 80 : [2 – 20] or [40 – 4] : 1, overlapping the recited range of [1 – 10] : 1.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 31, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Durel ‘297 does not disclose that DPG is added in a separate preparatory mixing step after the addition of ingredients (i) to (iv) as recited in the present claims. However, it is noted that selection of any order of performing prima facia obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facia obvious (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to mix the ingredients of the reference in any order, including that presently claimed, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 32, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Durel ‘297 discloses that additives such as chemical antiozonants and antioxidants are added to the composition ([0328]). The reference further discloses such additives are added during the second phase of the first non-productive phase ([0333]). 

Regarding claim 37, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the sulfur curative is elemental sulfur.

STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Composition C-2 in Durel ‘297 discloses zinc oxide in the amount of 2.5 phr, identical to that recited in the claim. phr.

Regarding claim 44, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Composition C-2 in Durel ‘297 discloses zinc oxide in the amount of 2.5 phr, within the recited range of about 2.5 phr.

Regarding claim 40, Durel ‘297 discloses a method of preparing a rubber composition ([0330]-[0333]). The method comprises blending in a preparatory mixing step silica, a coupling agent, and a combination of styrene butadiene rubber (SBR) and polybutadiene rubber (BR) ([0333] and Page 22 – Table 1 Composition C-2). 
Attention is directed to Table 1 Composition C-2 which discloses the process comprising the mixing of 75 parts SBR(1) with a glass transition temperature (Tg) of -29 ºC and BR(2) with a Tg of -106 ºC ([0502]). The average Tg for this combination of SBR and BR is determined to be -48.25 ºC (determined as -0.75*25 – 0.25*106) and is therefore outside the scope of the range recited in the present claims, i.e. -60 ºC or less. However, Composition C-2 of the reference is but one example and the reference discloses that the SBR can have a Tg range of between -20 and -55 ºC ([0172]). Thus, based on 75 parts SBR with a Tg range of -20 to -55 ºC and 25 parts BR with a Tg value of -106 ºC, the average Tg range of the SBR and BR is determined to be -28 to -67.75 ºC, overlapping the recited range of -55.2 ºC or less.
STN Search Report, bis(triethoxysilylpropyl)disulfide is commonly known in the art as 3,3’-bis(triethoxysilylpropyl)disulfide. 
Composition C-2 of the reference further discloses carbon black in the amount of 6 phr, within the recited range of 5 to 100 phr. It is noted that Composition C-2 utilizes 75 phr of dry SBR with 18 wt. % aromatic oil ([0502]). Thus, the example of the reference discloses the mixing of oil in the disclosed process.  Composition C-2 further discloses the use of diphenyl guanidine in the amount of 2 phr, within the recited range of about 1 to about 10 phr.
The reference discloses that silica, coupling agent, and carbon black are incorporated by kneading with elastomer in the first non-productive phases in one of more stages ([0333]-[0334]). The reference discloses that during the first non-productive phase vulcanization accelerators such as diphenyl guanidine are added ([0336]). As evidenced by the STN Search Report diphenyl guanidine is commonly known as 1,3-diphenyl guanidine. Accordingly, the reference discloses that the guanidine derivative is added is added in a preparatory mixing step that includes the oil as recited in the present claims.
	Furthermore, from the disclosure in the reference it is clear that the only ingredients used to couple the silica filler to the rubber is the silane coupling agent. While the reference does not disclose that the only ingredient used to catalyze the reaction between the coupling agent and the rubber is ingredient (v), i.e. the guanidine-based compound, given that the reference discloses the 
The final mixing step, i.e. productive step, includes the addition of a vulcanization system based on sulfur and a primary vulcanization accelerator as well as vulcanization activators such as zinc oxide ([0336] and [0343). Composition C-2 in Table 1 discloses N-cyclohexyl-2-benzothaizyl sulfonamide as the accelerator ([0502]). As evidenced by Matsuura et al N-cyclohexyl-2-benzothaizyl sulfonamide is a sulfur donating agent. Accordingly, the reference discloses that the final mixing step as comprising the addition of a sulfur curative, i.e. element sulfur and a sulfur donating compound. Table C-2 discloses the use of 2.5 phr zinc oxide, identical to that claimed.
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the method disclosed by the reference, absent a showing of criticality for the presently claimed method, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the method which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 

Applicants’ arguments regarding Durel ‘651 have been considered, but are moot in light of the amendments to the claims.

Regarding Durel ‘297, Applicants argue that the reference teaches adding zinc oxide in a non-productive phrase. Specifically, Applicants point to Paragraph [0440] of the reference which discloses that all ingredients except the sulfur and the sulfonamide primary accelerator are added in a non-productive stage. However, it is significant to note that Paragraph [0440] of the reference is drawn to the exemplary inventive embodiments in the reference and attention is directed to Paragraph [0336] of the reference which discloses that “to this basic vulcanization system there are added, incorporated during the first, non-productive phase, and/or during the productive phase, various known secondary accelerators or vulcanization actives such as zinc oxide”. Thus, the disclosure of the reference encompasses embodiments where the zinc oxide is not added in the non-productive phase, but in the productive phase. 

Applicants argue that Durel ‘297 teaches away from the claimed process since the reference teaches that zinc oxide is added in a non-productive phase. However, as discussed above Paragraph [0336] of the reference which discloses that “to this basic vulcanization system there are added, incorporated during the first, non-productive phase, and/or during the productive phase, various known secondary accelerators or vulcanization actives such as zinc oxide. Thus, the disclosure of the reference encompasses embodiments where the zinc oxide is not added in the non-productive phase, but in the productive phase”. 

Applicant argue that it would be improper to modify Durel ‘297 to add zinc oxide in the final mixing states. However, Applicants’ argument is not understood given that Durel ‘297 is not modified to include the addition of zinc oxide in the final mixing stage. Rather, as set forth in the rejections above, Paragraph [0336] of the reference which discloses that “to this basic vulcanization system there are added, incorporated during the first, non-productive phase, and/or during the productive phase, various known secondary accelerators or vulcanization actives such as zinc oxide”. Thus, the disclosure of the reference encompasses embodiments where the zinc oxide is not added in the non-productive phase, but in the productive phase.

Applicants argue that the inventive working Examples in Durel ‘297, i.e. C-2 in Table 1, C-4 and C-5 in Table 4 and C-7 in Table 7 use either 2 phr of 1.64 phr (which rounds to 2 phr) of DPG and all the control examples in the reference use 1.5 DPG, and therefore the reference fails to disclose use of about 1 phr of DPG and teaches away from reducing the amount of DPG to less than 1.64 phr since the use of lower amounts is presented only the control or comparative examples.  However, Applicants’ argument is not understood given that the inventive Examples C-2, C-4, and C-5 utilize DP in the amount of 2 phr which is within the recited range of about 1 to 10 phr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767